Dewey, J.
This indictment is in proper form, and alleges the time of the commission of the offence with all that certainty which the law requires, and conforms in this respect to the approved precedents for cases of continuing offences. The allegation “ to the day of making this presentment,” dr “ the day of *21finding this indictment,” fixes the time by reference to that alleged in the caption, in the absence of any evidence of its having been made at a later period in fact. If the day of returning the indictment was later, and that fact appeared by indorsement thereon, the court have held that such date might be shown, where the offence was in fact committed after the first day of the term of the court. Commonwealth v. Wood 4 Gray, 11. Exceptions overruled.